Case 0:21-cv-61084-RKA Document 1 Entered on FLSD Docket 05/21/2021 Page 1 of 6




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                     CASE NO _____________


  BOCAVOX LLC,

              Plaintiff,                              JURY TRIAL DEMANDED
  v.

  EDMENTUM, INC.,

               Defendants.


                                              COMPLAINT

         Plaintiff, BocaVox LLC (“BocaVox”), hereby files this Complaint against Defendant

 Edmentum, Inc., (“EDM”) and states:

                             PARTIES, JURISDICTION AND VENUE

         1.      BocaVox LLC is a Florida limited liability company with its principal place of

 business at in Weston, Florida.

         2.      Defendant EDM is a Delaware corporation with its principal place of business in

 Minnesota.

         3.      Jurisdiction in this Court is proper pursuant to 28 U.S.C. § 1332 because diversity

 exists between the parties and the amount in controversy exceeds $75,000.00 exclusive of costs,

 fees, and interest.

         4.      Defendant EDM is subject to the personal jurisdiction of this Court because it

 breached a contract in this state, and because EDM agreed to jurisdiction in this state pursuant to

 the contract at issue between the parties.




                                                  1
Case 0:21-cv-61084-RKA Document 1 Entered on FLSD Docket 05/21/2021 Page 2 of 6




        5.      Venue is proper pursuant to 28 U.S.C. § 1391(b) because a substantial part of the

 events or omissions giving rise to the claim occurred in this district, and because the parties agreed

 to venue in this district pursuant to the contract at issue between the parties.

                                   GENERAL ALLEGATIONS

        6.      BocaVox is a small business based in Weston, Florida, that developed an education

 platform, Maestro SIS, to provide academic institutions with a software to facilitate administration

 of online learning. BocaVox combines experience from both education and software design to

 create a platform that is effective and functional for schools and other educators.

        7.      Maestro SIS performs the administrative functions related to online classes and

 online schools, including storing student information, allowing enrollments into classes, and

 allowing teachers to communicate with the students.

        8.      EDM is a company that sells virtual classes and related services to schools

 throughout the country. BocaVox began licensing its Maestro SIS platform to EDM in July 2016.

 A copy of the BocaVox, LLC Software Development & License Agreement (the “License

 Agreement”) is attached as Exhibit A.

        9.      Under the License Agreement, EDM agreed to pay certain fees, including an annual

 hosting fee, as well as a $3.00 per enrollment (an “enrollment” is one student entered into one class

 in a Learning Management System (“LMS”) platform), with a minimum of 12,000 annual

 enrollments.

        10.     In 2016, EDM had approximately 20,000 enrollments.

        11.     To adjust to EDM’s heavy use of the system and the burden it placed on BocaVox

 and BocaVox’s other customers, the parties agreed to amend the License Agreement in May 2019.




                                                   2
Case 0:21-cv-61084-RKA Document 1 Entered on FLSD Docket 05/21/2021 Page 3 of 6




 A copy of the First Amendment to the Software Development and License Agreement dated July

 21, 2016 (the “Amendment”) is attached as Exhibit B. 1

          12.     Among other things, the Amendment placed EDM in a dedicated environment, and

 the fees EDM was to pay were modified to cover the cost. EDM also agreed to pay $3.00 per

 enrollment, with a minimum of 36,000 annual enrollments, but if EDM’s enrollments exceeded

 80,000, the fee per enrollment would drop to $2.70.

          13.     Additionally, BocaVox had the option to request additional fees to scale up its

 infrastructure, but not until EDM’s enrollments for a year exceeded 80,000.

          14.     Finally, the Amendment set out the payment schedule for EDM. For 2020,

 BocaVox would invoice EDM on August 31, 2020 for enrollments in excess of 18,000 for the

 period February 1, 2020 to July 31, 2020. EDM was required to pay within 20 days of receipt of

 the invoice. For enrollments for the period August 1, 2020 to January 31, 2021, BocaVox would

 invoice EDM on March 1, 2021 and EDM was required to pay within 20 days of receipt of the

 invoice.

          15.     EDM’s highest total number of annual enrollments prior to August 2020 was

 approximately 56,000.

          16.     In May 2020, EDM indicated to BocaVox that it expected some growth over the

 summer, but many of the enrollments would be short-term so it wanted to revisit the discount to

 reduce the cost for those short-term enrollments.

          17.     In July 2020, EDM had 5,000 new enrollments, increasing the total enrollments for

 the year to 46,524. However, by July 31, 2021, the number of active enrollments were only 11,700.




 1
     Collectively, the License Agreement and the Amendment will be referred to as the “Agreement.”
                                                  3
Case 0:21-cv-61084-RKA Document 1 Entered on FLSD Docket 05/21/2021 Page 4 of 6




        18.     During the summer of 2020, BocaVox asked EDM on multiple occasions how

 many enrollments EDM expected in the coming months, but EDM provided no information.

        19.     On July 31, 2020, there were 11,700 active enrolments in the site. In August 2020,

 EDM increased its enrollments by more than 229,000.

        20.     In adding, modifying, and using the new enrollments, EDM employees and

 contractors repeatedly made errors and abused the system in ways that slowed down the

 enrollments process and the system as a whole, including but not limited to making repeated

 attempts to do large bulk uploads of incorrectly formatted data.

        21.     Despite the unprecedented explosion of enrollments and EDM’s mistakes,

 BocaVox quickly added the necessary infrastructure, corrected EDM’s mistakes, and enrolled the

 students.

        22.     EDM verbally confirmed that BocaVox could make the necessary infrastructure

 purchases, and EDM would reimburse BocaVox for the costs.

        23.     In less than a month, BocaVox enrolled EDM’s students into more than 229,000

 courses on the LMS platforms and increased its infrastructure to accommodate the unprecedented

 usage, yet EDM chose to move the enrollments to a competitor. Because BocaVox had already

 completed the enrollments in the LMS platforms, EDM benefited by not needing to reenroll the

 students, and instead using BocaVox’s completed work.

        24.     On March 1, 2021, following the terms of the Agreement, BocaVox issued an

 invoice for the enrollments as well as the additional infrastructure and support BocaVox was

 forced to obtain to handle the enrollment explosion.

        25.     Despite BocaVox’s performance, EDM has not paid the amounts owed.




                                                 4
Case 0:21-cv-61084-RKA Document 1 Entered on FLSD Docket 05/21/2021 Page 5 of 6




         26.     Pursuant to the terms of the Agreement, on May 1, 2021, BocaVox issued an

 invoice for late fees. EDM has not paid the invoice.

         27.     All conditions precedent to this action have been satisfied.

                             COUNT ONE: BREACH OF CONTRACT

         28.     BocaVox reasserts the allegations set forth in Paragraphs 1 through 27 as though

 fully set forth herein.

         29.     BocaVox and EDM entered into the Agreement, in which EDM agreed to pay

 BocaVox, among other things, for each enrollment, as well as additional amounts for additional

 infrastructure as needed.

         30.     BocaVox performed its obligations under the Agreement.

         31.     EDM materially breached the Agreement by failing to pay the amounts due to

 BocaVox.

         32.     BocaVox has been damaged by EDM’s breaches.

         WHEREFORE, BocaVox respectfully requests that this Court enter final judgment in favor

 of BocaVox and against EDM, awarding BocaVox all damages associated with EDM’s breaches

 of the Agreement, in an amount to be determined at trial, and such further relief as this Court

 deems just and proper.

                              COUNT II: UNJUST ENRICHMENT

         33.     BocaVox reasserts the allegations set forth in Paragraphs 1 through 27 as though

 fully set forth herein

         34.     In the alternative to Count I, even if EDM is relieved from its obligations to pay

 BocaVox pursuant to the terms of the Agreement, EDM has received a benefit from BocaVox’s

 actions that would be unjust to allow EDM to retain without first paying BocaVox the value.



                                                   5
Case 0:21-cv-61084-RKA Document 1 Entered on FLSD Docket 05/21/2021 Page 6 of 6




         35.         BocaVox conferred a benefit on EDM in excess of $75,000 by enrolling tens of

 thousands of students in courses for EDM between August 2020 and January 21, 2021.

         36.         EDM voluntarily accepted and retained this benefit.

         37.         Under the circumstances, it would be inequitable for EDM to retain the benefits

 without first paying the value thereof to BocaVox.

         WHEREFORE, BocaVox respectfully requests that this Court enter final judgment in favor

 of BocaVox and against EDM, awarding BocaVox the amount of the value of the benefit BocaVox

 conferred, in an amount to be determined at trial, and such further relief as this Court deems just

 and proper.

                                     DEMAND FOR JURY TRIAL

         BocaVox demands a trial by jury on all triable issues.

 Respectfully submitted May 21, 2021.

                                                  /s/ John W. Terwilleger
                                                  JOHN W. TERWILLEGER
                                                  Florida Bar No. 107095
                                                  E-Mail: jterwilleger@gunster.com
                                                           dpeterson@gunster.com
                                                  GUNSTER, YOAKLEY & STEWART, P.A.
                                                  777 South Flagler Drive, Suite 500 East
                                                  West Palm Beach, FL 33401-6194
                                                  Telephone:     561-655-1980
                                                  Facsimile:     561-655-5677
                                                  Counsel for Plaintiff



 ACTIVE:13257666.1




                                                     6
